 



Exhibit 10.12
U.K. GUARANTEE AGREEMENT
     This U.K. GUARANTEE AGREEMENT (as the same may hereafter be amended,
supplemented or otherwise modified, this “Guarantee”), dated as of January 2,
2008, is by A.M. CASTLE & CO., a Maryland corporation, KEYSTONE TUBE COMPANY,
LLC, a Delaware limited liability company, TOTAL PLASTICS, INC., a Michigan
corporation, PARAMONT MACHINE COMPANY, LLC, a Delaware limited liability
company, ADVANCED FABRICATING TECHNOLOGY, LLC, a Delaware limited liability
company, OLIVER STEEL PLATE CO., a Delaware corporation, DATAMET, INC., an
Illinois corporation, TRANSTAR INVENTORY CORP., a Delaware corporation, TRANSTAR
METALS CORP., a Delaware corporation, and TRANSTAR MARINE CORP., a Delaware
corporation (each of whom, together with each other Person which from time to
time becomes a Guarantor pursuant to Section 5 hereof, is referred to herein,
individually, as a “Guarantor” and, collectively, as the “Guarantors”) in favor
of U.S. Revolving B Credit Lenders (as defined in the Credit Agreement referred
to below) and BANK OF AMERICA, N.A., as U.S. Agent for U.S. Revolving B Credit
Lenders (together with its successors and assigns, herein referred to as “U.S.
Agent”).
RECITALS:
     WHEREAS, A.M. Castle Metals UK, Limited (“U.K. Borrower”) is a wholly-owned
Subsidiary of A.M. Castle & Co. (together with its successors and assigns, “U.S.
Borrower”);
     WHEREAS, each other Guarantor is a direct or indirect Subsidiary of U.S.
Borrower;
     WHEREAS, U.S. Borrower, A. M. Castle & Co. (Canada) Inc., a corporation
organized under the laws of the Province of Ontario, Canada (“Canadian
Borrower”), the lenders from time to time party thereto, including U.S. Lenders,
U.S. Agent and Bank of America, N.A., Canada Branch, entered into an Amended and
Restated Credit Agreement, dated as of September 5, 2006 (as from time to time
modified, amended, restated or supplemented, the “Credit Agreement”), pursuant
to which the lenders party thereto have agreed to extend certain credit
facilities to U.S. Borrower and Canadian Borrower;
     WHEREAS, the First Amendment to the Credit Agreement, dated as of the date
hereof, designates U.K. Borrower as a Borrower under the Credit Agreement;
     WHEREAS, each Guarantor will receive substantial direct and indirect
economic, financial and other benefits as a result of the credit facilities
provided to U.K. Borrower pursuant to the Credit Agreement.
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby agrees as follows:
11. DEFINITIONS.
     All capitalized terms used herein and not defined herein have the
respective meanings given them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



12. GUARANTEE.
     12.1 Guarantee of Payment and Performance. Each Guarantor hereby
absolutely, unconditionally and irrevocably, on a joint and several basis with
each other Guarantor, guarantees to U.S. Agent and U.S. Revolving B Credit
Lenders:
     (a) the full and punctual payment by U.K. Borrower of the U.S. Obligations
at any time payable under the Loan Documents in each case when and as the same
shall become due and payable, whether at maturity, pursuant to mandatory or
optional prepayment, by acceleration or otherwise, all in accordance with the
terms and provisions of this Guarantee, the Credit Agreement and the other Loan
Documents, including, without limitation, overdue interest, post-petition
interest, indemnification payments and all of such obligations which would
become due but for the operation of the automatic stay pursuant to Section
362(a) of the United States Bankruptcy Code and the operation of Sections 502(b)
and 506(b) of the United States Bankruptcy Code; and
     (b) the full and punctual performance by U.K. Borrower of all duties,
agreements, covenants and obligations of U.K. Borrower contained in the Credit
Agreement and the other Loan Documents,
and the full and prompt payment, on demand, of all reasonable costs and expenses
incurred by (x) U.S. Agent in connection with the negotiation, preparation,
execution and delivery of this Guarantee and (y) U.S. Agent, U.S. Revolving B
Credit Lenders or any trustee or agent acting on behalf of U.S. Agent and/or
U.S. Revolving B Credit Lenders in enforcing any of its rights and remedies
under this Guarantee, the Credit Agreement or any of the other Loan Documents,
including, but not limited to, all reasonable attorneys’ fees and expenses
(whether or not there is litigation), court costs and all costs in connection
with any proceedings under any Debtor Relief Laws (collectively, the “Guarantied
Obligations”), provided that the Guarantors shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys
representing U.S. Agent (plus any special or local counsel retained by such
firm).
     12.2 Nature of Guarantee. This is a continuing, absolute and unconditional
Guarantee of payment and performance and not merely of collection, and shall
continue in full force and effect until such time as the Guarantied Obligations
have been fully and irrevocably paid. This Guarantee is in addition to and is
not in any way prejudiced by any other guarantee or security now or subsequently
held by any U.S. Revolving B Credit Lender or U.S. Agent.
     12.3 Binding Nature of Certain Adjudications. Each Guarantor shall be
conclusively bound by the final adjudication in any action or proceeding, legal
or otherwise to which U.K. Borrower is a party, involving any controversy
arising under, in connection with, or in any way related to, any of the
Guarantied Obligations, and by a final judgment, award or decree entered
therein.
     12.4 No Duty to Pursue Others. Upon the occurrence and during the
continuance of an Event of Default, U.S. Agent or any trustee or agent acting on
behalf of U.S. Agent may proceed to enforce its rights and remedies directly
against any one or more of the Guarantors without first proceeding against U.K.
Borrower or any other Person liable for the Guarantied Obligations or any
security for the Guarantied Obligations.

 



--------------------------------------------------------------------------------



 



     12.5 No Release of Guarantors. Each Guarantor’s liability under this
Guarantee shall not be limited, diminished or extinguished by, and each
Guarantor shall not be entitled to raise as a defense, any:
     (a) invalidity, irregularity or unenforceability of the Guarantied
Obligations or of such Guarantor’s obligations hereunder;
     (b) failure of such Guarantor to be given notice of default by U.K.
Borrower;
     (c) reorganization, merger or consolidation of U.K. Borrower or any
Guarantor into or with any other Person;
     (d) waiver of U.K. Borrower’s defaults or extensions of due dates for
payments or other accommodations, indulgences or forbearance granted to U.K.
Borrower;
     (e) release of or non-perfection with respect to part or all of any
security for the Guarantied Obligations;
     (f) taking or accepting of any other security, collateral or guaranty of
payment of any or all of the Guarantied Obligations;
     (g) release of or settlement or compromise with any one or more Persons who
constitute guarantors or the release of or settlement or compromise with any one
or more Persons who are otherwise liable for the payment or performance of all
or any portion of the Guarantied Obligations and who are not primary obligors
thereon;
     (h) any loss or impairment of any right of any Guarantor for subrogation,
reimbursement or contributions;
     (i) assignment or other transfer by U.S. Agent or any U.S. Revolving B
Credit Lender (or any trustee or agent acting on the behalf of U.S. Agent or any
U.S. Revolving B Credit Lender, as the case may be) of any part of the
Guarantied Obligations, or any collateral or security securing any portion of
the Guarantied Obligations;
     (j) illegality or impossibility of performance on the part of U.K. Borrower
or the Guarantors under the Credit Agreement or this Guarantee; or
     (k) other acts or omissions of U.S. Agent or any U.S. Revolving B Credit
Lender which, in the absence of this Section, would operate so as to impair,
diminish or extinguish any Guarantor’s liability under this Guarantee.
     12.6 Certain Waivers.
     (a) Waiver of Notice. Each Guarantor hereby waives notice of (i) acceptance
of this Guarantee, (ii) any amendment, extension or other modification of the
Credit Agreement and/or any of the other Loan Documents, (iii) any loans or
advances made by any U.S. Revolving B Credit Lenders to U.K. Borrower, (iv) the
occurrence of a Default or Event of Default, (v) any transfer or other
disposition of the Guarantied Obligations pursuant to the Credit Agreement, and
(vi) any other action at any time taken or omitted by U.S. Agent or any U.S.
Revolving B Credit Lender or by any trustee or agent acting on behalf of U.S.
Agent or any U.S. Revolving B Credit Lender, and generally, all demands and
notices of every kind in connection with this Guarantee, the Credit Agreement
and the other Loan Documents, except as provided herein and in the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Certain Other Waivers. Each Guarantor hereby waives (i) diligence,
presentment, demand for payment, protest or notice, whether of nonpayment,
dishonor, protest or otherwise, (ii) all setoffs, counterclaims and claims of
recoupment against the Guarantied Obligations that may be available to U.K.
Borrower or any other guarantor of the Guarantied Obligations (it being
understood that the waivers set forth anywhere in this Guarantee shall not
preclude any action by such Guarantor, after payment in full of its obligations
hereunder, to recover for any tortious action or omission by U.S. Agent or any
U.S. Revolving B Credit Lender which resulted in injury to such Guarantor),
(iii) any defense based upon or in any way related to any claim that any
election of remedies by U.S. Agent or any U.S. Revolving B Credit Lender (or by
any trustee or agent acting on behalf of U.S. Agent or any U.S. Revolving B
Credit Lender) impaired, reduced, released or otherwise extinguished any rights
such Guarantor might otherwise have had against U.K. Borrower or any security,
(iv) any claim based upon or in any way related to any of the matters referred
to in Section 2.5, and (v) any claim that this Guarantee should be strictly
construed against U.S. Agent or any U.S. Revolving B Credit Lender.
     12.7 Bankruptcy; Other Matters. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, or for any other reason U.S.
Agent or any U.S. Revolving B Credit Lender must rescind or restore any payment
received by U.S. Agent or any U.S. Revolving B Credit Lender in connection with
the Guarantied Obligations, the Credit Agreement or any other Loan Document, or
U.K. Borrower ceases to be liable to U.S. Agent or any U.S. Revolving B Credit
Lender in respect of the Credit Agreement (other than by the full and
irrevocable payment in full thereof), then any prior release or discharge from
this Guarantee shall be without effect and this Guarantee and the obligations of
each Guarantor hereunder shall remain in full force and effect.
     12.8 Payments by Guarantors. If all or any part of the Guarantied
Obligations are not paid when due, whether at maturity, by reason of
acceleration, or otherwise, and remain unpaid until the expiration of any
applicable grace or cure period, or otherwise upon the occurrence and
continuance of any Event of Default, the Guarantors shall, immediately upon
demand by U.S. Agent (or any trustee or agent acting on behalf of U.S. Agent or
any U.S. Revolving B Credit Lender), and without presentment, protest, notice of
protest, notice of nonpayment, notice of intention to accelerate or acceleration
or any other notice whatsoever, pay in immediately available funds, the amount
due on the Guarantied Obligations to U.S. Agent for distribution to U.S.
Revolving B Credit Lenders. All obligations of the Guarantors under this
Guarantee shall be performable and payable to U.S. Agent at its office at the
address for notices provided for in the Credit Agreement. All payments hereunder
shall be made without any counterclaim or setoff, free and clear of, and without
reduction by reason of, any Indemnified Taxes which are now or may hereafter be
imposed, levied or assessed by any country, political subdivision or taxing
authority, all of which will be for the account of and paid by the Guarantors.
If for any reason, any such reduction is made or any Indemnified Taxes are paid
by U.S. Agent or U.S. Revolving B Credit Lenders, Guarantors will pay to U.S.
Agent or such U.S. Revolving B Credit Lender such additional amounts as may be
necessary to ensure that such Person receives the same net amount which it would
have received had no reduction been made or Indemnified Taxes paid.
     12.9 Failure to Pay Guarantied Obligations. If any Guarantor fails to pay
the Guarantied Obligations as required by this Guarantee, then each of the
Guarantors, as the principal obligor and not as a guarantor only, shall jointly
and severally pay, on demand, all reasonable out-of-pocket costs and expenses
incurred or expended by U.S. Agent and U.S. Revolving B Credit Lenders (and any
trustee or agent acting on behalf of U.S. Agent and/or any U.S. Revolving B
Credit Lender) in connection with the enforcement of, and the preservation of
U.S. Agent’s and U.S. Revolving B Credit Lenders’ rights under and with respect
to, this Guarantee, including, but not limited to, all reasonable attorneys’
fees and

 



--------------------------------------------------------------------------------



 



expenses (whether or not there is litigation), court costs and all costs
incurred in connection with any proceedings under any Debtor Relief Laws,
provided that the Guarantors shall not be liable for the reasonable fees and
expenses of more than one separate firm of attorneys representing U.S. Agent
(plus any special or local counsel retained by such firm). Until paid, all such
amounts recoverable under this Section 2.9 shall bear interest from the time
when such amounts become due until payment in full thereof at the Default Rate
for Base Rate Loans.
     12.10 Subordination of Affiliate Obligations. Each of the Guarantors agrees
that all Affiliate Obligations (as defined below), interest thereon, and all
other amounts due with respect thereto, are hereby subordinated as to time of
payment and in all other respects to all the Guarantied Obligations. Each
Guarantor agrees that at all times during the existence of an Event of Default,
such Guarantor shall not be entitled to enforce or receive any payment in
respect thereof until all sums then due and owing to U.S. Agent and/or U.S.
Revolving B Credit Lenders in respect of the Guarantied Obligations shall have
been paid in full. If any payment shall have been made to any Guarantor by U.K.
Borrower or such indebted Person on any such Affiliate Obligation during any
time that an Event of Default exists and there are Guarantied Obligations
outstanding, such Guarantor shall collect and receive all such payments as
trustee for U.S. Agent and U.S. Revolving B Credit Lenders, to the extent of all
amounts owing with respect to this Guarantee, and such amounts shall be
immediately paid over to U.S. Agent (or any trustee or agent acting on behalf of
U.S. Agent and/or U.S. Revolving B Credit Lenders), without affecting in any
manner the liability of the Guarantors under the other provisions of this
Guarantee. For purposes of this Section 2.10, “Affiliate Obligation” means any
indebtedness of any kind of U.K. Borrower, or any Person obligated in respect of
the Guarantied Obligations, to the Guarantors.
     12.11 Postponement of Subrogation Rights. No Guarantor will exercise any
Subrogation Rights (as defined below) which it may acquire with respect to this
Guarantee until the prior and indefeasible payment, in full and in cash, of all
Guarantied Obligations. Any amount paid to a Guarantor by or on behalf of U.K.
Borrower or any other guarantor of the Guarantied Obligations on account of any
such Subrogation Rights prior to the payment in full of all Guarantied
Obligations shall immediately be paid over to U.S. Agent for the ratable benefit
of U.S. Revolving B Credit Lenders and credited and applied against the
Guarantied Obligations whether matured or unmatured, in accordance with the
terms of the Credit Agreement. In furtherance of the foregoing, for so long as
any Guarantied Obligations remain outstanding, (i) no Guarantor shall take any
action or commence any proceeding against U.K. Borrower or any other guarantor
of the Guarantied Obligations (or any of their respective successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise), to recover any
amounts in the respect of payments made under this Guarantee to U.S. Agent
and/or U.S. Revolving B Credit Lenders, and (ii) each Guarantor hereby forbears
realizing any benefit of and exercising any right to participate in any security
which may be held by U.S. Agent or U.S. Revolving B Credit Lender or any agent
or trustee acting on behalf of U.S. Agent and/or U.S. Revolving B Credit
Lenders. For purposes of this Section 2.11, “Subrogation Right” means any right
of contribution, subrogation, reimbursement, indemnity, or repayment, and any
other “claim”, as that term is defined in the United States Bankruptcy Code (or
other applicable law), which any Guarantor might now have or hereafter acquire
against U.K. Borrower or any other guarantor of the Guarantied Obligations that
arises from the existence or performance of such Guarantor’s obligations under
this Guarantee, and any right to participate in any security for the Guarantied
Obligations.
     12.12 Limitation on Guarantied Obligations. Notwithstanding anything in
Section 2.1 or elsewhere in this Guarantee or any other Loan Document to the
contrary, the obligations of the Guarantors under this Guarantee shall at each
point in time be limited to an aggregate amount equal to the greatest amount
that would not result in such obligations being subject to avoidance, or
otherwise result in such obligations being unenforceable, at such time under
applicable law (including, without limitation, to

 



--------------------------------------------------------------------------------



 



the extent, and only to the extent, applicable to the Guarantors, Section 548 of
the United States Bankruptcy Code and any comparable provisions of the law of
any other jurisdiction, any capital preservation law of any jurisdiction and any
other law of any jurisdiction that at such time limits the enforceability of the
obligations of the Guarantors under this Guarantee). This Section 2.12 is
intended solely to preserve the rights of U.S. Agent and U.S. Revolving B Credit
Lenders hereunder to the maximum extent permitted by applicable law, and neither
the Guarantors nor any other Person shall have any rights under this
Section 2.12 that it would not otherwise have under applicable law.
     12.13 Other Enforcement Rights. U.S. Agent and U.S. Revolving B Credit
Lenders may proceed to protect and enforce this Guarantee by suit or proceedings
in equity, at law or in bankruptcy, and whether for the specific performance of
any covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guaranteed or for the enforcement of any other proper legal or equitable remedy
available under applicable law.
     12.14 U.K. Guarantee Limitations. In relation to a U.K. Subsidiary
Guarantor, this Guarantee does not apply to any liability to the extent that it
would result in this Guarantee constituting unlawful financial assistance within
the meaning of Section 151 of the Companies Act 1985.
13. REPRESENTATIONS AND WARRANTIES.
     Each Guarantor hereby represents and warrants to U.S. Agent and U.S.
Revolving B Credit Lenders that:
     13.1 Organization and Existence. The Guarantor is duly organized and
existing in good standing under the laws of its jurisdiction of organization, is
duly qualified to do business and is in good standing where the nature or extent
of its businesses or properties requires it to be qualified to do business
except where the failure to so qualify will not have a material adverse effect
on the business, operations, profits, financial condition, properties or
business prospects of such Guarantor or on its ability to perform its
obligations hereunder and under the other Loan Documents. The Guarantor has the
power and authority to own its properties and carry on its business as now being
conducted.
     13.2 Authorization. The Guarantor is duly authorized to execute and perform
this Guarantee and this Guarantee has been properly authorized by all requisite
action of such Guarantor. No consent, approval or authorization of, or
declaration or filing with, any Governmental Authority or any other Person, is
required in connection with the execution, delivery or performance of this
Guarantee, except for those already duly obtained.
     13.3 Due Execution. This Guarantee has been executed on behalf of such
Guarantor by a Person duly authorized to do so.
     13.4 Enforceability. This Guarantee constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against such Guarantor in
accordance with its terms, except to the extent that the enforceability thereof
against such Guarantor may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally or by equitable
principles of general application (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     13.5 Legal Restraints. The execution of this Guarantee by the Guarantor and
the performance by such Guarantor of its obligations under this Guarantee, will
not (i) violate or constitute a default under the certificate or articles of
incorporation, bylaws or other organizational documents of such Guarantor as
applicable, (ii) except as contemplated by the U.S. Security Documents, the U.K.
Security

 



--------------------------------------------------------------------------------



 



Documents and the granting of Liens to secure Other Senior Debt, result in any
Lien being imposed on any of such Guarantor’s property, or (iii) violate or
constitute a default under any agreement to which the Guarantor is a party or
any law, ordinance, governmental rule or regulation to which it is subject,
except where such violation or default could not reasonably be expected to have
a material adverse effect on the business, operations, profits, financial
condition, properties or business prospects of such Guarantor or on its ability
to perform its obligations hereunder and under the other Loan Documents.
     13.6 No Material Proceedings. There are no proceedings, actions or
investigations pending or, to the knowledge of the Guarantor, threatened against
such Guarantor that, in the aggregate for all such proceedings, actions and
investigations, could reasonably be expected to have a material adverse effect
on the business, operations, profits, financial condition, properties or
business prospects of such Guarantor or on its ability to perform its
obligations hereunder and under the other Loan Documents.
     13.7 Compliance with Laws. The Guarantor is in compliance with all laws,
ordinances, governmental rules and regulations to which it is subject, except
for such failures to comply that, in the aggregate for all such failures, could
not reasonably be expected to have a material adverse effect on the business,
operations, profits, financial condition, properties or business prospects of
such Guarantor or on its ability to perform its obligations hereunder and under
the other Loan Documents.
     13.8 No Defaults. The Guarantor has not breached or violated, or is not in
default under, any agreement to which it is a party, and is not in default with
respect to any of its obligations, except for such breaches, violations and
defaults that, in the aggregate for all such breaches, violations and defaults,
could not reasonably be expected to have a material adverse effect on the
business, operations, profits, financial condition, properties or business
prospects of such Guarantor or on its ability to perform its obligations
hereunder and under the other Loan Documents.
     13.9 Independent Credit Evaluation. Each Guarantor has independently, and
without reliance on any information supplied by U.S. Agent or any U.S. Revolving
B Credit Lender, taken, and will continue to take, whatever steps such Guarantor
deems necessary to evaluate the financial condition and affairs of U.K.
Borrower, and neither U.S. Agent nor any U.S. Revolving B Credit Lender shall
have any duty to advise such Guarantor of information at any time known to U.S.
Agent or any U.S. Revolving B Credit Lender regarding such financial condition
or affairs.
     13.10 No Representation By Agent. Neither U.S. Agent, any U.S. Revolving B
Credit Lender nor any trustee or agent acting on its behalf has made any
representation, warranty or statement to any Guarantor to induce such Guarantor
to execute this Guarantee.
     13.11 Survival. All representations and warranties made by the Guarantors
herein shall survive the execution hereof and may be relied upon by U.S. Agent
and U.S. Revolving B Credit Lenders as being true and accurate until the
Guarantied Obligations are fully and irrevocably paid.
     14. COVENANTS.
     14.1 Corporate Existence; Scope of Business; Compliance with Law;
Preservation of Enforceability. Each Guarantor covenants that from the date
hereof and until the Guarantied Obligations are fully and irrevocably paid, such
Guarantor shall
     (a) preserve and maintain its existence in good standing and its right to
transact business in those states in which it is now or hereafter doing business
and obtain and maintain all licenses, except where the failure to obtain and
maintain such licenses that, in the aggregate for

 



--------------------------------------------------------------------------------



 



all such failures, could not reasonably be expected to have a material adverse
effect on the business, operations, profits, financial condition, properties or
business prospects of such Guarantor or on its ability to perform its
obligations hereunder and under the other Loan Documents;
     (b) comply, with all applicable laws, ordinances, governmental rules and
regulations to which it is subject, except where such failure to comply could
not reasonably be expected to have a material adverse effect on the business,
operations, profits, financial condition, properties or business prospects of
such Guarantor; or on its ability to perform its obligations hereunder and under
the other Loan Documents; and
     (c) take all action and obtain all consents and governmental approvals
required so that its obligations under this Guarantee will at all times be
legal, valid and binding and enforceable in accordance with the terms hereof.
     14.2 Financial assistance in relation to U.K. Subsidiary Guarantors. A U.K.
Subsidiary Guarantor shall provide evidence of compliance with the procedures
set out in Sections 155-158 of the Companies Act 1985 for permitting the
financial assistance constituted by this Guarantee.
15. ADDITIONAL GUARANTORS.
     In accordance with Section 6.12 of the Credit Agreement, additional Persons
may from time to time after the date of this Guarantee become Guarantors under
this Guarantee by executing and delivering to U.S. Agent a joinder agreement (a
“Joinder Agreement”) to this Guarantee in substantially the form attached as
Exhibit A to this Guarantee. Effective from and after the date of the execution
and delivery by any Person to U.S. Agent of a Joinder Agreement, such Person
shall be, and shall be deemed for all purposes to be, a Guarantor under this
Guarantee with the same force and effect, and subject to the same agreements,
representations, guarantees, indemnities, liabilities and obligations, as if
such Person were, effective as of such date, an original signatory to this
Guarantee as a Guarantor. The execution and delivery of a Joinder Agreement by
any Person shall not require the consent of any other Guarantor and all of the
Guarantied Obligations of each Guarantor under this Guarantee shall remain in
force and effect notwithstanding the addition of any additional Guarantor to
this Guarantee.
16. SUCCESSORS AND ASSIGNS.
     This Guarantee shall bind the successors, assignees, trustees, and
administrators of each Guarantor and shall inure to the benefit of U.S. Agent,
each U.S. Revolving B Credit Lender, and their respective successors,
transferees, participants and assignees.
17. CONTINUANCE OF GUARANTEE.
     Each Guarantor is liable under this Guarantee for the full amount of the
Guarantied Obligations. U.S. Agent may release, settle with or compromise with
any one or more Persons who are otherwise liable for the payment or performance
of all or portions of the Guarantied Obligations without impairing, diminishing
or releasing any rights of U.S. Agent or U.S. Revolving B Credit Lenders
hereunder against any Guarantor or any other Person liable for the Guarantied
Obligations. This Guarantee shall continue in full force and effect and shall
bind each Guarantor notwithstanding the death or release of any other Person who
is otherwise liable for the payment or performance of all or any portion of the
Guarantied Obligations.

 



--------------------------------------------------------------------------------



 



18. AMENDMENTS AND WAIVERS.
     No amendment to, waiver of, or departure from full compliance with any
provision of this Guarantee, or consent to any departure by any Guarantor
herefrom, shall be effective unless it is in writing and signed by authorized
officers of each Guarantor directly affected thereby and U.S. Agent; provided,
however, that any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No failure by U.S. Agent to
exercise, and no delay by U.S. Agent in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by U.S. Agent of any right, remedy, power or privilege
hereunder preclude any other exercise thereof, or the exercise of any other
right, remedy, power or privilege.
19. RIGHTS CUMULATIVE.
     Each of the rights and remedies of U.S. Agent and U.S. Revolving B Credit
Lenders under this Guarantee shall be in addition to all of their other rights
and remedies under applicable law, and nothing in this Guarantee shall be
construed as limiting any such rights or remedies.
20. SERVICE OF PROCESS.
     EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO IT AT ITS ADDRESS SET FORTH IN ANNEX 1
HERETO. SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED AS OF THE DATE THAT SUCH
GUARANTOR SIGNS THE RETURN RECEIPT. NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHT OF U.S. AGENT OR ANY U.S. REVOLVING B CREDIT LENDER TO SERVE LEGAL PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW. EACH GUARANTOR THAT IS A FOREIGN
SUBSIDIARY HEREBY APPOINTS U.S. BORROWER AS ITS AGENT TO RECEIVE ON BEHALF OF IT
AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED UPON SUCH GUARANTOR IN THE UNITED STATES IN
CONNECTION WITH ANY LEGAL PROCEEDINGS IN THE COURTS OF THE STATE OF ILLINOIS OR
THE UNITED STATES.
21. WAIVER OF JURY TRIAL.
     EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS GUARANTEE. SEVERABILITY.
22. SEVERABILITY.
     Any provision of this Guarantee which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction unless
the ineffectiveness of such provision would result in such a material change as
to cause completion of the transactions contemplated hereby to be unreasonable.
23. GOVERNING LAW.

 



--------------------------------------------------------------------------------



 



     THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
24. SECTION HEADINGS.
     Section headings are for convenience only and shall not affect the
interpretation of this Guarantee.
25. LIMITATION OF LIABILITY.
     NEITHER U.S. AGENT NOR ANY U.S. REVOLVING B CREDIT LENDER SHALL HAVE ANY
LIABILITY WITH RESPECT TO, AND EACH OF THE GUARANTORS HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE FOR, (a) ANY LOSS OR DAMAGE SUSTAINED BY ANY GUARANTOR
THAT MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED
TO, ANY ACT OR FAILURE TO ACT REFERRED TO IN SECTION 2.5 OR (b) ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY ANY GUARANTOR IN CONNECTION WITH
ANY CLAIM RELATED TO THIS GUARANTEE.
26. ENTIRE AGREEMENT.
     This Guarantee embodies the entire agreement among Guarantors, U.S. Agent
and U.S. Revolving B Credit Lenders relating to the subject matter hereof and
supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.
27. COMMUNICATIONS.
     All notices and other communications to U.S. Agent and U.S. Revolving B
Credit Lenders or Guarantors hereunder shall be in writing, shall be delivered
in the manner and with the effect, as provided by the Credit Agreement, and
shall be addressed to the Guarantors as set forth in Annex 1 hereto and to U.S.
Agent and U.S. Revolving B Credit Lenders as set forth in the Credit Agreement.
28. DUPLICATE ORIGINALS.
     Two or more duplicate counterpart originals hereof may be signed by the
parties, each of which shall be an original but all of which together shall
constitute one and the same instrument. Delivery of any executed signature page
to this Guarantee by any Guarantor by facsimile transmission shall be as
effective as delivery of a manually executed copy of this Guarantee by such
Guarantor.
29. NOTICES.
     Nothing in this Guarantee shall void or abrogate any obligation of U.K.
Borrower, any Guarantor or U.S. Agent to give any notice specifically required
to be given by such Person in any provision of any Loan Document.
30. TERMINATION.
     Subject to Section 2.7, this Guarantee shall terminate and have no further
force or effect upon payment in full of the Guarantied Obligations and the
termination of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank. Next page is signature page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  A.M. CASTLE & CO.
 
           
 
  By:   /s/ Michael H. Goldberg    
 
  Name:
Title:  
 
Michael H. Goldberg
President and Chief Executive Officer    
 
                KEYSTONE TUBE COMPANY, LLC
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TOTAL PLASTICS, INC.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                PARAMONT MACHINE COMPANY, LLC
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                ADVANCED FABRICATING TECHNOLOGY, LLC
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                OLIVER STEEL PLATE CO.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                  DATAMET, INC.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:
 
Lawrence A. Boik    
 
  Title:   Vice President, Treasurer and Assistant Secretary    
 
                TRANSTAR INVENTORY CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR METALS CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR MARINE CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



ANNEX 1
ADDRESSES OF GUARANTORS

              Jurisdiction of     Guarantor   Organization   Address
A.M. Castle & Co.
  Maryland   A.M. Castle & Co.
3400 North Wolf Road
Franklin Park, Illinois 60131
 
       
Datamet, Inc.
  Illinois   Datamet, Inc.
3400 North Wolf Road
Franklin Park, IL 60131
 
       
Keystone Tube Company, LLC
  Delaware   Keystone Tube Company, LLC
13527 South Halsted Street
Riverdale, IL 60827
 
       
Total Plastics, Inc.
  Michigan   Total Plastics, Inc.
2810 North Burdick Street
Kalamazoo, MI 49004
 
       
Paramont Machine Company, LLC
  Delaware   Paramont Machine Company, LLC
963 Commercial Avenue SE
New Philadelphia, OH 44663
 
       
Advanced Fabricating   Technology, LLC
  Delaware   Advanced Fabricating Technology, LLC
687 Bryne Industrial Drive
Rockford, MI 49341
 
       
Oliver Steel Plate Co.
  Delaware   Oliver Steel Plate Co.
7851 Bavaria Drive
Twinsburg, OH 44087
 
       
Transtar Inventory Corp.
  Delaware   Transtar Inventory Corp.
970 West 190th Street, Suite 700
Torrance, CA 90502
 
       
Transtar Metals Corp.
  Delaware   Transtar Metals Corp.
970 West 190th Street, Suite 700
Torrance, CA 90502
 
       
Transtar Marine Corp.
  Delaware   Transtar Marine Corp.
970 West 190th Street, Suite 700
Torrance, CA 90502

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF JOINDER AGREEMENT]
JOINDER AGREEMENT NO. ___ TO GUARANTEE AGREEMENT
Re: A. M. CASTLE & CO.
     This Joinder Agreement is made as of ___, in favor of U.S. Agent and U.S.
Revolving B Credit Lenders (as such terms are defined in the U.K. Guaranty, as
hereinafter defined).
A. Reference is made to the U.K. Guarantee Agreement made as of January 2, 2008
(as such Guarantee may be supplemented, amended, restated or consolidated from
time to time, the “U.K. Guarantee”) by certain Persons in favor of U.S. Agent
and U.S. Revolving B Credit Lenders (as defined in the U.K. Guarantee), under
which such Persons have guaranteed to U.S. Agent and U.S. Revolving B Credit
Lenders the due payment and performance by A.M. Castle Metals UK, Limited (“U.K.
Borrower”) of all its present and future indebtedness, liabilities and
obligations to U.S. Agent and U.S. Revolving B Credit Lenders in connection with
the Loan Documents.
B. Capitalized terms used but not otherwise defined in this Joinder Agreement
have the respective meanings given to such terms in the U.K. Guarantee,
including the definitions of terms incorporated in the U.K. Guarantee by
reference to other agreements.
C. Section 5 of the U.K. Guarantee provides that additional Persons may from
time to time after the date of the U.K. Guarantee become Guarantors under the
U.K. Guarantee by executing and delivering to U.S. Agent a supplemental
agreement to the U.K. Guarantee in the form of this Joinder Agreement.
     For valuable consideration, the undersigned (“New Guarantor”) agrees as
follows:
     1. New Guarantor has received a copy of, and has reviewed, the U.K.
Guarantee and the Loan Documents in existence on the date of this Joinder
Agreement and is executing and delivering this Joinder Agreement to U.S. Agent
pursuant to Section 5 of the U.K. Guarantee.
     2. Effective from and after the date this Joinder Agreement is executed and
delivered to U.S. Agent by New Guarantor (and irrespective of whether this
Joinder Agreement has been executed and delivered by any other Person), New
Guarantor is, and shall be deemed for all purposes to be, a Guarantor under the
U.K. Guarantee with the same force and effect, and subject to the same
agreements, representations, guarantees, indemnities, liabilities and
obligations, as if New Guarantor was, effective as of the date of this Joinder
Agreement, an original signatory to the U.K. Guarantee as a Guarantor. In
furtherance of the foregoing, New Guarantor jointly and severally guarantees to
U.S. Agent and U.S. Revolving B Credit Lenders in accordance with the provisions
of the U.K. Guarantee the due and punctual payment and performance in full of
each of the Guarantied Obligations as each such Guarantied Obligation becomes
due from time to time (whether because of maturity, default, demand,
acceleration or otherwise) and understands, agrees and confirms that U.S. Agent
and U.S. Revolving B Credit Lenders may enforce the U.K. Guarantee and this
Joinder Agreement against New Guarantor for the benefit of U.S. Agent and U.S.
Revolving B Credit Lenders up to the full amount of the Guarantied Obligations
without proceeding against any other Guarantor, U.K. Borrower, any other Person
or any collateral

 



--------------------------------------------------------------------------------



 



securing the Guarantied Obligations. The terms and provisions of the U.K.
Guarantee are incorporated by reference in this Joinder Agreement.
     3. Upon this Joinder Agreement bearing the signature of any Person claiming
to have authority to bind New Guarantor coming into the hands of U.S. Agent or
any U.S. Revolving B Credit Lender, and irrespective of whether this Joinder
Agreement or the U.K. Guarantee has been executed by any other Person, this
Joinder Agreement will be deemed to be finally and irrevocably executed and
delivered by, and be effective and binding on, and enforceable against, New
Guarantor free from any promise or condition affecting or limiting the
liabilities of New Guarantor and New Guarantor shall be, and shall be deemed for
all purposes to be, a Guarantor under the U.K. Guarantee. No statement,
representation, agreement or promise by any officer, employee or agent of U.S.
Agent or U.S. Revolving B Credit Lenders, forms any part of this Joinder
Agreement or the U.K. Guarantee or has induced the making of this Joinder
Agreement or the U.K. Guarantee by New Guarantor or in any way affects any of
the obligations or liabilities of New Guarantor in respect of the Guarantied
Obligations.
     4. This Joinder Agreement may be executed in counterparts. Each executed
counterpart shall be deemed to be an original and all counterparts taken
together shall constitute one and the same Joinder Agreement. Delivery of an
executed signature page to this Joinder Agreement by New Guarantor by facsimile
transmission shall be as effective as delivery of a manually executed copy of
this Joinder Agreement by New Guarantor.
     5. This Joinder Agreement is a contract made under, and will for all
purposes be governed by and interpreted and enforced according to, the internal
laws of the State of Illinois excluding any conflict of laws rule or principle
which might refer these matters to the laws of another jurisdiction.
     6. This Joinder Agreement and the U.K. Guarantee shall be binding upon New
Guarantor and the successors of New Guarantor. New Guarantor may not assign any
of its obligations or liabilities in respect of the Guarantied Obligations.
     IN WITNESS OF WHICH this Joinder Agreement has been duly executed and
delivered by New Guarantor as of the date indicated on the first page of this
Joinder Agreement.
     [NEW GUARANTOR]

             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 